DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner is issuing a new Non-Final because the number of the reference was incorrect in the previous action.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 11/10/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jingyu et al. (CN106001899A from IDS).
Regarding claim 1, Bi discloses a friction stir welding head, comprising: a head housing 2 that extends from a top end to an open bottom end and defines a bore (through the middle of the tool) extending between the top end and the open bottom 
Regarding claim 2, Bi discloses a motor assembly 3 configured to rotate the axle within the bore and with respect to the head housing (paragraphs 0016-0024, figure 1).  
Regarding claim 3, Bi discloses that the load cell 13 is disposed between the open bottom end of the head housing and the friction stir welding tool supported by the engagement end of the axle (figure 2).  
Regarding claim 9, Bi discloses a friction stir welding head, comprising: a head housing 2 that extends from a top end to an open bottom end and defines a bore extending between the top end and the open bottom end; one or more floating components 8, 18 configured to support a friction stir welding tool including a shoulder and a pin, the one or more floating components 8, 18, the shoulder 16, and the pin 15 being axially movable as a unit with respect to the head housing; and a load cell 13 disposed beneath the open bottom end of the head housing, the load cell being 
Regarding claim 10, Bi discloses that the one or more floating components comprise: an axle 8 that is coaxial with the bore, the axle including an engagement end that supports the friction stir welding tool 15, 16; one or more bearings 18 that allow rotation of the axle within the bore; and a connector ring 10 that connects a particular bearing of the one or more bearings to the load cell (figure 1, paragraphs 0016-0028).  
Regarding claim 12, Bi discloses that the one or more floating components further comprise: a rotor of a motor assembly 3 (spindle hydraulic motor), the rotor being movable by a stator that is fixedly coupled to the head housing to effectuate rotation of the axle within the bore (figure 1, paragraphs 0016-0028).  
Regarding claim 13, Bi discloses that the particular bearing 18 is a lower bearing disposed between the load cell 13 and a motor assembly 3 included in the friction stir welding head (figure 1).  

Allowable Subject Matter
Claims 4-8, 11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.